Citation Nr: 1414839	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  12-24 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Ryan T. Costa, Attorney


INTRODUCTION

The Veteran served on active duty from November 1965 to February 1969.  He died in June 2002.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran's claims folder is currently in the jurisdiction of the RO in Wilmington, Delaware.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

On January 25, 2013, the appellant testified at a video conference hearing before a Veterans Law Judge (VLJ) of the Board.  By a letter issued in February 2013, the appellant was notified that a transcript of the Board hearing could not be located, and she was offered the opportunity to testify at another hearing before a VLJ of the Board.  In a response received by the Board in March 2013, she requested a new video conference hearing before the Board at the local RO.  Following receipt of a January 2014 inquiry from the appellant's representative with regard to the hearing request, the Board issued notice that a Travel Board hearing had been scheduled for the appellant for April 15, 2014 to an address that was not the appellant's most recent address of record.  As such, as a Travel Board hearing for the appellant has been scheduled for April 15, 2014, the case must be remanded to issue notification to the appellant at her address of record of the scheduled Travel Board hearing, and to afford her the opportunity to waive the required 30 days notice prior to the hearing.  See 38 C.F.R. § 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Issue the appellant notice of the date, time, and location of the Travel Board hearing that has been scheduled for the appellant for April 15, 2014 at the local RO, and notify her that, in this regard, she has the option to waive the required 30 days for issuance of notice prior to the scheduled hearing by her attendance.  A copy of the notice letter to the appellant's address must be included in the claims folder.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


